DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation "the plane" in line 4, “the first sealing section” in line 12, “the plane” in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claus et al. (DE 102014017575).
 	Regarding claims 1,  3, 9, 12, 18 and 20, Claus et al. discloses a flat gasket 1 Fig. 1-c, comprising: at least one metallic first sealing layer 11 and at least one metallic first compression protective layer 12ab, which are arranged adjoining one another in a direction perpendicular to a plane of the first sealing layer and/or of the first compression protective layer, the first sealing layer and the first compression protective layer, at least in sections along and at least in sections at a distance from a circumferential edge of the flat gasket, each comprising at least one overlapping section in which the first sealing layer and the first compression protective layer overlap one another, and the first sealing layer, in a direction pointing away from the overlapping section to the circumferential edge, having a protrusion 23 beyond the first compression protective layer, forming a sealing section arranged in the protrusion, the first sealing section is designed in such a way that, in a cross-section pointing from the overlapping section to the circumferential edge, a) the sealing section is deformed in a direction of the plane of the compression protective layer, or pointing away from the plane of the compression protective layer and, consecutively, comprises a first section 26, a second section 25 and a third section 24; b) the first section is partially, substantially or completely curved with a radius, and the second section and the third section each partially or completely comprise a non-curved, straight section; c) the first section curved In re Aller, 105 USPQ 233.

    PNG
    media_image1.png
    606
    874
    media_image1.png
    Greyscale


 	Regarding claim 4, Claus et al. as modified discloses wherein the media flow openings 6 of one, more or all layers of the flat gasket 1 are arranged coaxially or with center axes extending parallel to one another. 	Regarding claim 5, Claus et al. as modified discloses wherein the protrusion 23 of the first sealing layer 11 between the overlapping section and the sealing section of the first sealing layer comprises an additional section in which the first sealing layer, proceeding from the overlapping section thereof, extends in a direction pointing to the circumferential edge 16 in the layer plane that comprises the first sealing layer in the overlapping section. 	Regarding claims 6 and 14, Claus et al. as modified discloses wherein the first sealing layer 11 has a layer thickness, determined in straight regions extending parallel to the first compression protective layer 12ab.  However, Claus et al. fails to explicitly disclose wherein the radius of the first section is greater than 8 times the thickness of the first sealing layer.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the thickness of the sealing layer to any number of ranges (i.e. R1>8 D1) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Regarding claim 7, Claus et al. as modified discloses wherein the first sealing layer 11 in the sealing section spans a height between the outermost region, perpendicular to the layer plane of the first compression protective layer 12ab, of the surface of the first section facing away from the first compression protective layer and the outermost region, located opposite thereto and perpendicular to the layer plane of the first compression protective layer, of the surface of the third section adjoining the In re Aller, 105 USPQ 233. 	Regarding claim 8, Claus et al. as modified discloses wherein the sealing section of the first sealing layer 11, in the cross-section in a direction pointing from the overlapping section to the circumferential edge, has a width.  However, Claus et al. fails to explicitly disclose wherein the width is greater than or equal to 10 times the thickness of sealing layer.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the width of the sealing layer to any number of ranges (i.e. greater than or equal to 10 times the thickness of sealing layer) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Regarding claim 10, Claus et al. as modified discloses wherein in a cross section extending from the overlapping section to the circumferential edge 16, in a direction pointing towards the circumferential edge, the curvature with the radius of the bending point 11b is oriented in an opposite direction than the curvature with the first section 26 and/or to the opposite direction of the curvature with the radius the second section 25.
 	Regarding claim 11, Claus et al. as modified discloses wherein in a cross section extending from the overlapping section to the circumferential edge 16, in a direction pointing towards the circumferential edge, the curvatures of the first and second section 26, 25 with the radii  are oriented in a same direction Fig. 1c.
 	Regarding claim 15, Claus et al. as modified discloses wherein the sealing section of the first sealing layer 11, in the installed state, forms one or more sealing lines extending along the inner circumferential edge 16 of the media flow opening 6 of the first sealing layer and/or of the sealing section, which sealing lines are arranged on different sides of the layer plane of the first compression protective layer 12ab and the sealing section engages in or passes through the layer plane or the media flow opening of the first compression protective layer.
 	Regarding claim 16, Claus et al. as modified discloses wherein at least one of the sealing lines formed by the sealing section (adjacent 24) is arranged so as to extend completely circumferentially around the circumferential edge of the media flow opening 6. 	Regarding claim 17, Claus et al. as modified discloses wherein when the flat gasket 1 is installed, the third section 24 rests against a first adjoining component 80 and the first section 26 rests against a second adjoining component 85. 	Regarding claim 19, Claus et al. as modified discloses wherein one of the mating components comprises or forms the first compression protective layer 12ab of the flat gasket 1.
 	

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675